Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 04, 2022

The Court of Appeals hereby passes the following order:

A22A0443. IN RE MARIANNE CARLISLE THOMASSON.

      In September 2021, the probate court appointed a guardian and a conservator
for Marianne Carlisle Thomasson based on the court’s conclusion that she lacked
sufficient capacity to make or communicate significant responsible decisions
regarding her health, safety, or the management of her property. Thomasson filed a
timely appeal from the probate court’s order. Counsel for Thomasson has now filed
a suggestion of death, which indicates that Thomasson died in December 2021.
      Following Thomasson’s death, the controversy over the appointment of a
guardian and a conservator no longer exists. See OCGA § 29-4-42 (e) (The death of
the ward automatically terminates the guardianship of an incapacitated person for all
purposes except the final accounting of the guardian of the property); OCGA §
29-5-72 (e) (“The death of the ward automatically terminates the conservatorship
except for purposes of the final settlement of the petition for letters of discharge”).
Thus, the questions presented have become moot. See Chastain v. Baker, 178 Ga.
App. 649, 650 (344 SE2d 472) (1986) (death of proposed ward renders moot the
controversy over the appointment of a guardian of her person and property). Although
issues may be determined not to be moot even in the absence of a live controversy
between the parties, this case contains no such issues. See McAlister v. Clifton, ___
Ga. ___ (1) (Case No. S22A0144; decided April 19, 2022) (“[W]hen a case contains
an issue that is capable of repetition yet evades review, the issue is not moot ‘because
a decision in such a case would be based on existing facts or rights which affect, if
not the immediate parties, an existing class of sufferers.’”), quoting Collins v.
Lombard Corp., 270 Ga. 120, 122 (1) (508 SE2d 653) (1998). Accordingly, the
appeal must be dismissed. See Chastain, 178 Ga. App. at 650 (dismissal of an appeal
is mandatory where questions presented have become moot); OCGA § 5-6-48 (b) (3).



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/04/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.